Citation Nr: 0508495	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for PTSD had not been received, 
and denied his claim for this benefit.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in December 
2003 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  In a rating decision dated in April 1997, the RO 
originally denied the veteran's claim for service connection 
for PTSD; the veteran did not file a timely appeal to this 
decision.

3.  The evidence received since the time of the RO's April 
1997 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  The evidence received since the April 1997 RO rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim to reopen was filed in May 2000, prior to 
the November 2000 effective date of the VCAA, and remain 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in May 
2001, in the statement of the case (SOC) issued in November 
2002, in the supplemental statement of the case (SSOC) issued 
in August 2004, in the Board remand dated in December 2003, 
at the time of the veteran's hearing before the undersigned 
in May 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in February 2004, the RO advised the 
veteran of the recent enactment of the VCAA, and provided him 
with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the request to reopen the veteran's claim for 
service connection for PTSD, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, service personnel records, 
post-service VA outpatient treatment notes and examination 
reports, and several personal statements made by the veteran 
in support of his claims.  The veteran testified at a hearing 
before the undersigned in May 2003, and a transcript of his 
testimony has been added to the claims file.  The RO has 
obtained all pertinent records regarding the reopening of the 
veteran's claim and has effectively notified the veteran of 
the evidence required to substantiate his claim.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim at this 
juncture.  In light of the foregoing, the Board finds that 
under the circumstances of this case, additional assistance 
is not required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer of the appellant's case to the Board in November 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and an SSOC  was provided to the appellant in August 2004.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements and testimony to VA showing why he 
believes he is entitled to the reopening and granting of his 
claim for service connection for PTSD.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed in May 2000, 
which is well before that date, the former provisions of 38 
C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In an April 1997 rating decision, the RO initially denied the 
veteran's claim for PTSD on the basis that while the evidence 
showed a current diagnosis of PTSD based upon the veteran's 
report of a personal assault in service, the evidence did not 
corroborate the veteran's reported stressor.  The veteran did 
not appeal this decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in May 1997.  However, no 
appeal was filed within one year of notification of the April 
1997 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final April 1997 
decision includes the following items:  inpatient and 
outpatient treatment notes from Provena United Samaritans 
Medical Center dated from January 1999 to April 2000; a 
statement from Dr. B.L. dated in February 2000; a statement 
from Dr. S.H. dated in March 2000; VA outpatient treatment 
notes, including mental health treatment notes, dated from 
April 2000 to August 2004; a statement from a VA Chief of 
Mental Health Clinic dated in September 2004; statements from 
family members of the veteran; numerous statements from the 
veteran; and the transcript of a hearing held before the 
undersigned in May 2003.  The Board finds that these records, 
particularly the lay statements attesting to the fact that 
they witnessed that "when [the veteran] came back from boot 
camp, he was not the same person," and detailing his 
behavioral changes at that time, bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
supra (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Therefore, 
the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent only, the appeal is allowed.




REMAND

The Board finds that there exists two bases for remand in 
this case.  First, the Board observes that the veteran has 
alleged as his principal stressor a sexual assault which 
occurred during basic training in late 1972 at RTC in Great 
Lakes, Illinois, at which time he reportedly was hooded, 
gagged, bound, and abducted, and then was brutally raped, 
beaten and cut by several masked men.  In this regard, the 
Board observes that the Court issued a decision in Patton v. 
West, in which it noted that in the particular case of claims 
of PTSD due to a personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet. App. 272, 277 (1999).  The Court advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
held that the provisions in M21-1, Part III, 5.14(c), which 
addresses PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  Cohen; YR v. West, 11 Vet. App. 393, 
398-99 (1998); Patton, 12 Vet. App. at 272. 

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  In this case, the Board notes that the veteran's 
claims reflects that while the RO sent the veteran a general 
PTSD stressor questionnaire in November 1996, it does not 
appear that this questionnaire was in any way tailored to 
PTSD due to personal assault, and did not advise him of the 
alternate types of evidence which may be used to corroborate 
a claim of personal assault.

Furthermore, since the Court's holding in Patton, supra, 
there has been an amendment to the law pertaining to PTSD.  
In March 2002, the provisions of 38 C.F.R. § 3.304(f) were 
amended pursuant to 67 Fed. Reg. 10330-10332 (March 7, 2002) 
to include a new provision concerning PTSD in sexual assault 
cases.  In particular, the new provisions provide guidance 
concerning the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  This amendment indicates if 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  

Second, in a statement received from the veteran in February 
2004, he requested that the Board obtain "My employment 
history from Social Security from 1972 through 2002; Social 
Security would also be able to inform the Board of my 
unemployability and that it is due to PTSD."  A statement 
from friends of the veteran, received by VA in March 2004, 
also noted that "in 2002 [the veteran] applied for Social 
Security disability for PTSD and depression.  He was awarded 
full benefits."  These statements appear to indicate that 
the veteran has been awarded Social Security Administration 
disability benefits as a result of his PTSD.  The Board 
observes that, under 38 U.S.C.A. § 5107(a) (West 2002), VA's 
duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).  
In addition, in Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002), the Court held that, in a psychiatric 
disability benefits case where SSA benefits had been granted 
for a psychiatric disability, a remand to obtain Social 
Security records was required where the "possibility that 
the SSA records could contain relevant evidence...cannot be 
foreclosed absent a review of those records."  Because the 
present claim clearly presents an analogous situation, a 
remand to the RO to request all medical records upon which 
the reported SSA benefits determination was rendered is 
required.

The Board acknowledges the veteran's request in his February 
2004 statement that the Board, rather than the RO, obtain 
this additional evidence in support of his claim.  However, 
the Board observes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that significant portions of the Board's 
procedures for internal development of claims, which allowed 
for initial Board procurement and consideration of newly-
obtained evidence without prior referral to the RO, were 
invalid.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board 
determines that this case must be remanded to the RO to allow 
it to complete the needed evidentiary development.  The Board 
regrets that a remand of this matter will further delay a 
final Board decision in this case, but finds that such action 
is necessary to ensure that the veteran is afforded full due 
process of law. 

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incident in service, to 
include a detailed description of the 
pertinent incident, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailants and others who were also 
assaulted or have knowledge of the 
incident.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

2.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an inservice 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

3.  The RO should contact the veteran and 
ask whether and when he was awarded 
Social Security Administration disability 
benefits.  After obtaining any necessary 
authorizations from the veteran, the RO 
should contact the U.S. Social Security 
Administration and request copies of all 
medical records used by that agency in 
making its determination that the veteran 
was disabled for Social Security 
Administration purposes.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) round to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

5.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  The RO should then 
readjudicate the issue of the veteran's 
entitlement to service connection for 
post-traumatic stress disorder (PTSD).  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to 


the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


